Dear Mr. Wells:
Your opinion request asked whether or not the Rapides Parish Police Jury has the legal authority to regulate the closing hours of an establishment located outside the incorporated areas of Alexandria, Louisiana and which, while not selling alcoholic beverages, provides mixers for the patrons who bring their own such beverages.  In your request, you state that the facility in question remains open past the closing hours in effect for bars which sell liquor and allows individuals to enter the facility at a cover charge and bring their own alcoholic beverages into the facility.  The facility provides "set ups" such as soft drinks, ice and all mixers that customarily go with alcoholic beverages.  Entertainment is also provided. In your request, you further state that, in your opinion La. R.S.33:1236(6) dealing with powers of a police jury does not provide this authorization unless the house of entertainment is retailing spirits.  R.S.33:1236(6) reads as follows:
(6)  To regulate the policing of taverns and houses of public entertainment and shops for retailing liquors in their respective parishes, and to impose whatever parish tax they may see fit on all keepers of billiard tables and grog shops and on all hawkers, peddlers and trading boats.
We find that this is too narrow a construction of the "houses of entertainment phrase" in that statute.  In our opinion, the parish, under its general police power may regulate the closing hours of such a establishment, in accord with this statute.
We also find further statutory authorization for parish regulation of the closing hours of such an establishment in the provisions of La. R.S. 26:493
which read as follows:
R.S. 26:493 Local regulatory ordinances
Except as limited by the provisions of this Chapter the various subdivisions of the state may regulate but not prohibit, except by referendum vote as provided by Chapter 3 of this Title or by legally authorized zoning laws of municipalities, the business of wholesaling, retailing, and dealing in alcoholic beverages.  No parish or municipality shall, in the exercise of its police power, regulate the business of selling such beverages more than is necessary for the protection of the public health, morals, safety, and peace. Local subdivisions, in adopting these regulatory ordinances, may provide, in addition to the ordinary penalties authorized by law for their violation, provisions which subject the permittee to having his permit suspended or revoked in the manner provided by law for the suspension or revocation of permits.  (Emphasis added)
The phrase, "and dealing in alcoholic beverages" provides this authorization. The following provisions of the Alcoholic Beverages Control Law support this proposition.
La. R.S. 26:2 Definitions
(5)  "Dealer" means any person who, as a business, manufactures, blends, rectifies, distills, processes, imports, stores, uses, handles, holds, sells, offers for sale, solicits orders for the sale of, distributes, delivers, serves, or transports any alcoholic beverage in the state or engages herein in any business transaction relating to any such beverage. (Emphasis added)
In our opinion the phrases serves should be interpreted to cover the above situation and there in no question that the phrase "engages herein in any business transaction relating to any such beverage" covers the business of providing set ups and a location for consumption, all for profit.
(10)  "Outlet" means a place where any person draws or removes any alcoholic beverage from its container for consumption on the premises.
The word "outlet" covers the premises described in your request.
The statutes covering the "Office of Alcoholic Beverage Control, which section also contains the local regulation authorization, R.S. 26:493, have the following definitions therein.
R.S. 26:241
(4) "Dealer" means every person who manufactures alcoholic beverages within Louisiana for handling in Louisiana or who imports alcoholic beverages from any state, territory, possession, or foreign country for handling in Louisiana or who, not being able to prove that the tax levied by this Chapter has been previously paid, sells, offers for sale, or has in possession for sale or other handling beverages of high alcoholic content.
(5)  "Handle" means sell, use, distribute, store, consume, or otherwise handle.
Again, the words "Dealer" and "Handle" include the operation described herein.
In sum, it is the opinion of this office that the Rapides Parish Police Jury has the power under its general police power to protect the public health, morals, safety and peace and the statutory authorization of both R.S.33:1236(6) and R.S. 26:493, to provide for the closing hours of the establishments described herein.
Trusting the foregoing is helpful to your inquiry we remain,
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: JAMES M. ROSS Assistant Attorney General
JMR:rjh 0441e